Citation Nr: 1120574	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, anxiety and depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam during the Vietnam Era.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for posttraumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  Credible and competent lay evidence establishes that the Veteran experienced stressful and fearful events, which involved fear of hostile military activity, during his service in the Republic of Vietnam.

2.  Competent medical evidence links the Veteran's in-service stressors involving fear of hostile military activity in Vietnam with current symptoms and diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he has PTSD as a result of stressful events experienced by him during his tour in the Republic of Vietnam.  

Generally, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As the RO has acknowledged, the Veteran's service records show that he served in Vietnam and his military occupational specialty was combat engineer.  In addition, both VA and private examiners have diagnosed the Veteran as having PTSD based on his reported Vietnam stressors.

In October 2008, the Veteran reported being involved in land mine sweeping, witnessing and taking part in the interrogations of Vietnamese people, and witnessing an entire village being burned and destroyed.  He also reported being assigned to clean up and burial following the 1968 TET Offensive, and witnessing the death and destruction of other people.  In an April 2009 statement, the Veteran reported that his base came under heavy mortar attack with more than 80 rounds at night.  Also, a May 2009 report of a private psychological evaluation documents the Veteran's report of mortar fire during his tour in Vietnam, as well as a consistent report of dismantling mines, and seeing dead bodies.

The May 2009 private examiner provided a thorough report of the Veteran's military and non-military history, as well as his treatment history, and current mental status.  The Veteran was noted to experience recurrent intrusive thoughts related to Vietnam, as well as nightmares, violent reactions, avoidance of thoughts, feelings, conversations, activities, places and people associated with his traumatic experiences.  The examiner concluded that the Veteran has an Axis I diagnosis of PTSD and noted that this examination was the "psychological evaluation secondary to his period of military service in Vietnam."

Thus, the Veteran's principal claimed stressors are related to his being in hostile territory during his Vietnam tour, and subject to land mines and mortar fire.  The Veteran's stressors clearly relate to fear of hostile military activity in that his experience involved the actual threat of death or serious injury from enemy forces.  And, a current psychological examination has confirmed that the Veteran's current diagnosis, based upon current examination, and military and treatment history, is PTSD, and that that his symptoms are related to the period of service in Vietnam.  Thus, since the claimed stressor is consistent with the places, types, and circumstances of the Veteran's Vietnam service, the Veteran's lay statements do, in this case, establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  The Board thus finds that service connection for PTSD is warranted.


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


